                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
               Defendants                     )



                           FOURTH DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2. On January 30, 2018, I told Roger Clary that if the police agreed with him that I

would leave the Library.

       3. I told him this more than once.

       4. I tried to explain to Roger Clary that I had a right to petition at the Library but this

conversation was unfruitful.

       5. When Officer Hailey arrived at the scene, she asked me to get off my phone and I did.

Then she asked me what I was doing on private property in a rather dramatic tone.



                                                  1

         Case 5:19-cv-06137-BP Document 94-8 Filed 11/16/20 Page 1 of 3
       6. Before I could respond to her question, she commanded me to give her my ID. I

found it, walked forward, and gave it to her.

       7. Officer Hailey then asked me something to the effect of if I was aware that I was not

allowed to be there, and asked me if I was aware of that, and I disagreed with her, saying that I

was aware that the area was a public forum.

       8. Officer Hailey did not ask me to leave, nor did she give me any indication that I was

free to leave if I wanted to.

       9. I told Officer Hailey that I would leave if she wanted me to leave and that I would not

disobey an order. I also requested her badge number.

       10. I recorded that particular interaction with Officer Hailey on my cell phone.

       11. As Defendant Hailey seemed to agree with Roger Clary and not me, I planned to get

her contact information, leave, and follow up on the incident, same as I told Roger Clary I

would do if the police agreed with him.

       12. I did not get the opportunity to do that, as Officer Hailey decided she wanted to do

things the “easy way” instead. Officer Hailey looked directly at Roger Clary and asked if he

wanted to place charges for trespassing.

       13. I did not disobey Officer Hailey, nor did I think that would have been a good strategy

to help my cause.

       14. My phone saved the video as VID_2018_0130_122513939.mp4.

       15. I do not recall Officer Hailey giving my ID back to me.

       16. I got my ID back when I was bailed out of jail.

       17. Officer Hailey did not give me her badge number (although her identifying

information was on the ticket).



                                                2

         Case 5:19-cv-06137-BP Document 94-8 Filed 11/16/20 Page 2 of 3
       18. Roger Clary did not tell me his name.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                        ____________________________________

                                                                    Stacy Arnold




                                                3

         Case 5:19-cv-06137-BP Document 94-8 Filed 11/16/20 Page 3 of 3
